Title: To Thomas Jefferson from Barziza, 15 March 1788
From: Barziza, Antonio, Count
To: Jefferson, Thomas


Venice, 15 Mch. 1788. The news received in a letter from his father-in-law, John Paradise, dated 22 Nov. 1787, from Virginia, gives him an opportunity to write to TJ to express his thanks for the singular favors TJ has bestowed on Mr. Paradise; is convinced that TJ is the most gracious and obliging person in the world; hopes that, because of his connection, he may share TJ’s friendship and that he will merit it on his own account.
